Title: To George Washington from James McHenry, 26 May 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office Thursday afternoon [26 May 1796]
        
        Mr Liston has this moment favoured me with the inclosed letter.
        If you have time to look over the draught of the letter to Capn De Butts, and can return it to-day I shall endeavour to get him dispached to-morrow. I have the honour to be Sir with the highest respect Your most ob. st
        
          James McHenry
        
      